DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 14 September 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and ejections not recited herein are hereby withdrawn. This action is made FINAL.
Claim Status
3.    Claims 90-91, 94, 96-111 are pending.
Claims 91, 96, 101, 104-105, and 109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 90, 94, 97-100, 102-103, 106-108 and 110-111 read on the elected invention and have been examined herein. Claim 97 encompasses detecting genetic alterations in non-elected genes (i.e., genes other than ADCY7); and claim 111 encompasses non-elected therapeutics.   Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims.
However, the non-elected species of Crohn’s disease has been rejoined with the elected species of psoriasis and fully examined herein. Because this subject matter of Crohn’s disease previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 27 November 2020 as In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
4. Claims 102 and 103 are objected to because of the following informalities: 
	Claim 102 recites “detecting the SNV in in the patient”, whereas the claim should recite “detecting the SNV in the patient.”
Claim 103 recites “treating one or more of Chron’s disease” whereas the claim should recite “treating one or more of Crohn’s disease.”
Appropriate correction is required.
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 97-100 and 111 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.”
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a genetic alteration in the ADCY7 gene and CD (claims 97 and 98), and a correlation between SNV rs177150043 and another unspecified diagnosed condition in the patient (i.e., “the diagnosed patient after detection of the SNV – see claims 99, 100 and 111). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
Claim 98 recites providing a report comprising a suggested treatment. The providing a report step may be accomplished verbally and constitutes an abstract idea. Regarding written reports, see MPEP 2106.04(a)(2) III which states “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”  
Claim 100 recites “the diagnosed patient is prescribed” an effective amount of a therapeutic agent that targets ADCY7. The claim thereby encompasses “prescribing” a treatment for the diagnosed patient. Neither the specification nor the claims set forth a limiting definition for “prescribing” and the claim does not set forth how “prescribing” is accomplished. As broadly recited, “prescribing” may be accomplished mentally, verbally or in writing and, as with diagnosing and providing a report, is an abstract step / process. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The 
Regarding claim 99, this claim generically recites administering an effective amount of a treatment to a patient after determining that the genetic alteration is present. The treating step is recited at such a high degree of generality that it constitutes no more than an “apply it” limitation – i.e., general instructions to a doctor to apply the judicial exception. Further, in claims 99, 100 and 111, all patients are treated in the same manner regardless of the allele at the SNV that is detected and the patient can be diagnosed with any disease or condition and then is administered a therapeutic agent.  Accordingly, the administering step in claims 99, 100 and 111 does not integrate the judicial exception so as to practically apply the judicial exception.
See MPEP 2106.04(d)(2): 
“a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.”

	Regarding claims 100 and 111, the prescribing step is a judicial exception and not something in addition to the judicial exception.

Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used” (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims encompass performing any type of conventional method for detecting a genetic alteration in the nucleic acids of the sample. Methods for detecting genetic alterations were well-known, routine and conventional in the prior art. 
The teachings in the specification evidence the finding that methods of obtaining a sample and assaying nucleic acids in the sample to determine if a genetic alteration is present were well-known, routine and conventional in the prior art. See, e.g., para [0104] (paragraph numbering herein is with respect to the published application) states 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states “The claims do not recite or describe any recognized exception, so the analysis should end at Step 2A.”
This argument is not persuasive. The judicial exceptions recited in the claims were set forth in the prior rejection and are identified in the above rejection.
The response states “the use of probes to bind nucleic acids in the sample and detect the SNVs practically applies the judicial exception.”
This argument is not persuasive. The use of a generic probe to detect a SNV is part of the data gathering process. This is not a practical application of the recited judicial exceptions.
The response states “the administration step in dependent claims constitutes “an additional element that applies or uses a judicial exception to effect a particular treatment.” The response cites the “Vanda Memo” in support of their arguments.
These arguments have been fully considered but are not persuasive. The fact pattern herein is distinct from that in the Vanda Pharmaceuticals decision. The claims in the Vanda decision required administering 12mg/day or less of iloperidone to subjects having a CYP2D6 poor metabolizer genotype and administering more than 12mg/day, 
New Claim Rejections - 35 USC § 112(b) / second paragraph

6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 99-100, 102-103, and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 99, 100 and 111 are indefinite over the recitation of “the diagnosed patient” because this phrase lacks proper antecedent basis. The claims do not previously refer to a patient that is diagnosed.
Claim 102 is indefinite and confusing because the claim is drawn to a method of treating a patient with one or more AIDs but then requires that the SNV is detected in a patient having Crohn’s disease or psoriasis. It is unclear as to whether the AID is intended to be limited to Crohn’s disease or psoriasis, or if the claim intends to recite treating any and all autoimmune diseases in patients having Crohn’s disease or psoriasis. 
Claim 102 is indefinite over the recitation of “upon identification of the genetic alteration(s) determined” because this phrase lacks proper antecedent basis. While claim 90, from which claim 102 depends recites detecting a SNV, the claim does not previously recite identifying or determining any genetic alteration.
Claim 103 is indefinite over the recitation of “said pAID” and “the indicated pAID or its interaction network” because these phrases lacks proper antecedent basis since the claim does not previously refer to a “pAID” or an “indicated” pAID or its interaction network.

    PNG
    media_image1.png
    97
    673
    media_image1.png
    Greyscale

It is unclear as to the relationship between the genetic alteration and the information recited following the genetic alteration – i.e., rs77150043, 12q12.1 and ADCY7. It is unclear, for example, if the genetic alteration is the SNP/SNV rs77150043 or is any genetic alteration that includes or encompasses rs77150043, or any genetic alteration at the 16q12.1 locus or any genetic alteration in the ADCY7 gene.

Maintained Claim Rejections - 35 USC § 112(a) – Written Description 

8. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 90, 94, 97-100, 102-103, 106-108 and 110-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.

Response to Remarks:
The response states “Claim 90 has been amended to recite the SNV associated with CD and PSOR. The skilled person having the present specification before him or her would appreciate that Applicant was in possession of the detection method and method of treatment as claimed at the time the application was filed.”
These arguments have been fully considered but are not persuasive. Claim 90 encompasses detecting any SNV in rs77150043, whereas the specification teaches only the SNV of a T allele at rs77150043 (see Table 2a). The specification does not teach other SNVs that may occur at rs77150043, including other SNVs indicative of a treatment that should be administered to the patient following the detection of the SNV (claims 99, 100, 102 and 111).
Further, the arguments are not persuasive because they are not directed to limitations recited in each of the claims. Claim 97 further comprises determining the presence of any genetic alteration in the ADCY7 gene, wherein the genetic alteration indicates that the patient suffers from CD. Claim 103 encompasses detecting any genetic alteration at 16q12.1 or in the ADCY7 gene, wherein the genetic alteration is correlated with an altered risk for developing CD, PS or PSOR.  Claim 111 encompasses detecting any SNP in LD with rs77150043. However, the specification does not disclose any SNPs that are in LD with res77150043.
While the specification also teaches the general methodology for detecting SNPs and other genetic variations in genes, possession may not be shown by merely University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
A showing of how to potentially identify other SNPs, translocations, CNVs or any other genetic variation and determine if they are associated with an AID is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Herein, Applicants do not adequately describe in sufficient detail a representative number of genetic variations in the ADCY7 gene that are correlated with an autoimmune disorder, or a representative number of genetic variations in the 16q12.1 locus; or SNPS in linkage disequilibrium with rs77150043, so as to establish that Applicants were in possession of the broadly claimed genus of genetic variations. The description of one SNP upstream of the ADCY7 gene is not sufficient to describe the vastly different possible SNPs, CNVs, translocations and other genetic alterations encompassed by the claims. Accordingly, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of genetic alterations, and particularly SNPs, which are not described in the specification.	
Maintained Claim Rejections - 35 USC § 112(a)/first paragraph - Enablement
10.  Claims 90, 94, 97-100, 102-103, 106-108 and 110-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
does not reasonably provide enablement for methods which detect any SNV at rs7715043, any genetic alteration in the ADCY7 gene (see claim 97 and 103), or in the 16q12.1 locus (see claim 97 and 103) or any SNP in linkage disequilibrium with rs77150043 (see claim 110); methods which diagnose and treat any autoimmune disease (AID; see claim 102), or methods which treat any AID with an agent that targets ADCY7 or is a type 5 adenylyl cyclase inhibitor, and particularly NKH477 (claims 100, 102 and 111). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was previously presented in the Office action of 14 June 2021 and is maintained for the reasons set forth therein.Response to Remarks:
It is first noted that those aspects of the prior rejection as they applied to non-human subjects have been obviated by the amendment to the claims to recite “human patient.”
The response states that “the claims are further amended to specifically recite “a
single nucleotide variation (SNV) in rs77150043 on 16q12.1 in ADCY7”.”


    PNG
    media_image1.png
    97
    673
    media_image1.png
    Greyscale

Claim 103 thereby includes detecting any genetic alteration in 16q12.1 or any genetic variation in the ADCY7 gene.  Claim 110 requires detecting any SNP having any level of linkage disequilibrium with rs77150043. However, as discussed in the prior rejection, the specification does not identify any genetic alterations in LD with rs77150043 and being diagnostic of psoriasis (or the non-elected species of CD). Note that while Applicant has amended the claims to delete the recitation of “diagnosing the patient with one or more AID,” However, the specification teaches that the claimed methods are to be used to diagnose an autoimmune disease. The specification does 35 U.S.C. 101.”    Thus, there is a requirement for the specification to enable using the claimed methods for a specific and substantial practical purpose. Herein, the specification does not enable the artisan to practice methods that detect any SNP in LD with rs77150043 for the purpose of diagnosing an autoimmune disease risk or for any other specific and substantial use.

	The response states:

“The specification states that “...these tables list drugs associated with
particular genes or gene pathways and the genetic alterations herein may reveal defects in one or more of those pathways that can be treated by a drug targeting that pathway and counteracting the effect of the genetic alteration in the patient.” See Specification as filed at Page 7, lines 2-5.
Additionally, the specification states “If an AID patient is found to have a genetic
alteration, for example, in ADCY7, the patient may be directed to a therapeutic targeting
ADCY7, such as those listed in Table 12.” See Specification as filed at Page 47, lines 12-14.
Accordingly, one of ordinary skill in the art would understand that modulation of
ADCY7 (Adenylate Cyclase 7) activity would lead to improved outcomes in CD and PSOR patients. Additionally, as NKH477 was already known to modulate adenylate cyclase. See, e.g., Hosono M, Takahira et al. Cardiovascular and adenylate cyclase stimulant properties of NKH477, a novel water-soluble forskolin derivative. J Cardiovasc Pharmacol. 1992;19(4):625-634. doi:10.1097/00005344-199204000-00021.
Accordingly, Applicants respectfully submit that treatment of CD or PSOR in a patient with the claimed SNV is fully enabled by the specification.”

However, it is first noted that the cited reference has not been considered because a copy of the reference was not provided. Secondly, while the 
	As discussed in the rejection, Table 12 is entitled “Certain Molecules in Development Associated with Particular Genes,” and lists type 5 adenylyl cyclase inhibitor and NKH477 as “Therapeutic Molecules on U.S. Market or in Development” which target ADCY7. However, the specification does not teach a type 5 adenylyl cyclase inhibitor, and particularly NKH477, can be used to effectively treat any patient diagnosed as having psoriasis or CD or any other autoimmune disorder. There is no showing or reasonable scientific basis provided in the specification to establish that a type 5 adenylyl cyclase inhibitor, including NKH477, would be effective to treat an autoimmune disease in a patient having a T allele at rs77150043, or any other genetic alteration in the ADCY7 gene. While the prior art teaches that “NKH 477” has been studied to treat acute heart failure, the prior art does not appear to teach that NKH 477 or other type 5 adenylyl cyclase inhibitors are conventionally used for the treatment of psoriasis or other autoimmune disorders.
The rejection is maintained for the reasons of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634